Citation Nr: 0610118	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the veteran's claim of 
entitlement to service connection for PTSD.  In March 2005, 
the veteran testified at a videoconference hearing before the 
undersigned at which time she was assisted by her Vet Center 
counselor.  In May 2005, the Board remanded the veteran's 
appeal for further evidentiary development.  

Entitlement to service connection for PTSD was previously 
denied in a February 2001 rating decision.  That decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claim to reopen may be considered 
on the merits only if new and material evidence has been 
submitted since the last final decision.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The Board finds that another remand is required because, 
while the appeal was remanded in May 2005 to provide the 
veteran with notice of the laws and regulations governing 
claims to reopen and to readjudicate her claim based on these 
laws, this was not done.  Specifically, while the November 
2005 supplemental statement of the case (SSOC) readjudicate 
the application as a claim to reopen, it did not provide 
proper notice of 38 C.F.R. § 3.156 (2005).  Cf. 38 C.F.R. § 
3.156(a) (2005) against paragraph two of page seven of the 
November 2005 supplemental statement of the case.  
Accordingly, further development is required.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not satisfied, the Board itself errs in failing to 
ensure compliance).  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must also be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman.  The corrective notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument she has in her possession 
that may further her claim.

2.  The veteran should be provided with a 
SSOC that contains notice of 38 C.F.R. 
§ 3.156 (2005) as well as notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


